ADVISORY ACTION CONTINUATION SHEET
	The proposed response, including an amendment to the claims, filed May 21, 2021 (hereinafter the “Proposed 2021 AF Response”) is not entered herein because it raises new issues that will require further search and consideration before any final determination of patentability can be made.
For example, claim 1 has been modified to recite “a controller” in lieu of “an analyzer” which would require further consideration in view of 35 U.S.C. §112 as well as the application of prior art.  Furthermore, all claims now recite specific structures of the scan data entities, which as now recited correspond to geometric elements including points and line, etc…, which are new features to the claims that were not before presented for examination.  Furthermore, Applicant has argued patentability of the claims over the prior art based on these newly added features.  See Proposed 2021 AF Response, pages 7-9.  Accordingly, such features are substantial and will require further search and consideration.  
In view of the forgoing, such entry of the Proposed 2021 AF Response would require further search and consideration, it is denied entry after a final rejection.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KENNETH WHITTINGTON whose telephone number is (571)272-2264.  The Examiner can normally be reached on 8:30am - 5:00pm, Monday - Friday.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Andrew J. Fischer, SPE Art Unit 3992, can be reached at (571) 272-6779.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KENNETH WHITTINGTON/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        


Conferees:

/MY TRANG TON/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ANDREW J. FISCHER/Supervisory Patent Examiner, Art Unit 3992